Title: To George Washington from Samuel Smith, 22 September 1794
From: Smith, Samuel
To: Washington, George


               
                  Sir,
                  Baltimore 22d Septr 94
               
               The Post of Marshall for the District of Maryland having become Vacant by the removal of Colonel Ramsay, I am solicited by the Friends of Mr Jacob Graybell (that Gentleman having marched against the Insurgents) to entreat your Excellency in his behalf. The Connections of Mr Graybell are very respectable & numerous—he has been employed by Coln. Ramsay as Deputy Marshall—In which Office from his residence being in Baltimore he has been under the necessity of doing nearly the whole Business & it is with Pleasure that I inform your Excely that his conduct has met with general Approbation. Permit me to add that the Office cannot be bestowed on any more Capable or more Worthy than Mr Graybell—I have the Honor to be Your Excellencys Most obedt Servant
               
                  Sam. Smith
               
            